DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/232,602 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced copending application and the instant application are claiming common subject matter, as follows: A multi-directional input device, comprising: a cover defining an opening; an operator comprising an operating part protruding upward from the opening, the operator being pivotable by the operating part; a first rocker arm and a second rocker arm rotating with pivoting of the operator, rotating axes of the first rocker arm and the second rocker arm being perpendicular to each other; a first rotary electrical component and a second rotary electrical component respectively detecting rotation of the first rocker arm and rotation of the second rocker arm; and a base fixing the cover. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the operating part is provided with a hemispherical upper hemisphere at a lower end, the upper hemisphere comprises a hemispherical plane part at a lower part, a diameter of the hemispherical plane part is the same as a diameter of the upper hemisphere, and the diameter of the upper hemisphere is greater than a diameter of the operating part; the multi-directional input device further comprises an upper support fixed to the base and defining a hemispherical hole, a hole wall of the hemispherical hole is abutted against the upper hemisphere, the upper support further defines a through hole above the hemispherical hole, the operating part is penetrated through the through hole, and a diameter of the through hole is greater than the diameter of the operating part; and the upper support comprises an upper support plane part below the hemispherical hole, and a diameter of the upper support plane part is greater than a diameter of the hemispherical hole as set forth in independent claim 1.
	Dependent claims 2-16 being further limiting to the independent claim 1 are also allowed. 
	The closet prior art, Terao et al., US Patent Application Publication No 2012/0260763 teaches a joystick device in which an operation shaft having one end to which an operation knob is coupled is supported by a case to be tiltable from a neutral position about a tilting center set on an axis of the operation shaft, a cylindrical rotatable cylinder having one end joined to a dial knob and surrounding the operation shaft is supported by the case to be rotatable about the axis, and rotation position detection means for detecting a rotation position of the rotatable cylinder is provided between the other end portion of the rotatable cylinder and the case. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691